DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 5/20/22 has been considered and entered.  Claims 6-8 have been canceled.  Claims 1-5 and 9-11 remain in the application with claims 10 and 11 having been withdrawn from prosecution as being directed toward a non-elected invention.  Claims 1-5 and 9 remain in the application for prosecution thereof.

In light of the amendment filed 5/20/22, the 35 USC 112, 103 and 102 rejections have been withdrawn.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Bruenjes on 6/7/22.

The application has been amended as follows: 
Claims 10 and 11 have been canceled.
In claim 5, line 1, the term “first” has been deleted and replaced by the phrase – further second --.  
Line 2, the phrase “and the electrolyte layer are” has been deleted and replaced by the term -- is --.
Line 2, the first occurrence of the term “the” in “the substrate” has been deleted and replaced by the term -- a--.

Allowable Subject Matter
Claims 1-5 and 9 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach forming a stack comprising a first electrode layer, electrolyte layer, further second electrode layer and further electrolyte layer whereby the first electrode layer, electrolyte layer and further electrolyte layer are recessed from an edge of the further second electrode layer to provide a ledge on which at least one a first and second material are deposited, deposit a first material over exposed first electrode layer, electrolyte layer and further electrolyte layer and depositing a second material over the first material to provide electrical connection from the second electrode layer to the further second electrode layer whereby the first layer insulates the first electrode layer, electrolyte layer and further electrolyte layer (See Fig. 7).
Prior art teaches forming a stack, insulating the edges of the stack and forming a electrode over the stack to electrically connect to a bottom electrode or conductive substrate but does not connect a second electrode of the stack.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715